Stephens, J.
1. This being a suit in trover to recover an automobile the title to which is admittedly in the plaintiff, and the only issue being whether or not the demand made upon the defendant had been properly and timely made, a verdict for the plaintiff is supported by the evidence, from which it is reasonably inferable, although not positively appearing in express language, that the demand was properly and timely made.
2. The motion for new. trial contains only the general grounds. The verdict being supported by the law and the evidence and having the approval of the trial judge, will not be disturbed.

Judgment affirmed.


Jenkins, P. J., and Smith, J., concur.